DETAILED ACTION
	This Office Action is in response to the amendments filed on 05/03/2021.  The status of the claims is as follows:
	Claims 1-7, 9-19, and 21 are pending.
	Claims 1-7 and 9-19 have been amended.
	Claim 21 is new.

Allowable Subject Matter
Claims 1-7, 9-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 13; the combination of limitations presented in the claims is not found within the available prior art.  The closest identified prior art is Guthrie in view of Tierney as applied in the office action dated 01/06/2021.  As detailed on page 9 of Applicant’s remarks filed 05/03/2021, the limitations as amended preclude the interpretation of Guthrie and Tierney previously applied.  An updated search of the available prior art failed to identify a teaching, alone or in combination, to overcome the deficiencies of Guthrie and Tierney in a manner which would anticipate or render the claimed invention obvious.
Claims 2-7, 9, 11-12, 14-19, and 21 are allowed as they depend upon allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666.  The examiner can normally be reached on Mon 10-2, Tue-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/William E. Baughman/Primary Examiner, Art Unit 2138